Citation Nr: 1218144	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-26 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right wrist disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left wrist disorder.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder disorder.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for a right wrist disorder.

6.  Entitlement to service connection for a left wrist disorder.

7.  Entitlement to service connection for a right shoulder disorder.

8.  Entitlement to service connection for a left shoulder disorder.

9.  Entitlement to service connection for a right leg disorder.

10.  Entitlement to service connection for a left leg disorder.

11.  Entitlement to service connection for bilateral hearing loss disability.

12.  Entitlement to service connection for tinnitus.

13.  Entitlement to service connection for pseudofolliculitis barbae.

14.  Entitlement to service connection for athlete's foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from May 1960 to September 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2011, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.

In addition to the above-listed issues, the Veteran perfected an appeal as to entitlement to service connection for hemorrhoids.  In an October 2010 rating decision, the RO granted this claim, representing a full grant of the benefit sought by the Veteran.  Therefore, this issue is not before the Board at this time.

The issues of entitlement to service connection for a right wrist disorder, entitlement to service connection for a left wrist disorder, entitlement to service connection for a right shoulder disorder, entitlement to service connection for a left shoulder disorder, entitlement to service connection for a right leg disorder, entitlement to service connection for a left leg disorder, entitlement to service connection for pseudofolliculitis barbae, and entitlement to service connection for athlete's foot are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for arthritis of the bilateral wrists and bilateral shoulders was denied in a December 2004 rating decision, in which the RO determined that there was no current evidence of a disability of the wrists or shoulders.

2.  Evidence added to the claims file since the December 2004 rating decision includes medical records showing a diagnosis of rheumatoid arthritis of the wrists and shoulders.

3.  Bilateral hearing loss disability is attributable to service.

4.  Tinnitus is attributable to service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the December 2004 rating decision wherein the RO denied service connection for a disability of the right wrist is new and material; thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2011).

2.  Evidence submitted since the December 2004 rating decision wherein the RO denied service connection for a disability of the left wrist is new and material; thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2011).

3.  Evidence submitted since the December 2004 rating decision wherein the RO denied service connection for a disability of the right shoulder is new and material; thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2011).

4.  Evidence submitted since the December 2004 rating decision wherein the RO denied service connection for a disability of the left shoulder is new and material; thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2011).

5.  Bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

6.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the fully favorable decisions contained herein, no discussion of the duties to notify and assist is necessary, as any deficiency in the content or timing of this notice is considered harmless error.

Analysis

A.  Applicable Laws and Regulations

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006). 

Where a chronic disease is shown in service, or within the presumptive period under 38 C.F.R. § 3.307  so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean, however, that any manifestation in service will necessarily permit service connection.  Showing chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be presumed for organic diseases of the nervous system, to include sensorineural hearing loss, and arthritis which develop to a compensable degree within one year after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

As an initial matter, the Board notes that the Veteran has not alleged that the any of the claimed disabilities were incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.


B.  New and Material Claims

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran has contended that he has arthritis of the wrists and shoulders that is due to service.

In a December 2004 rating decision, the RO denied the Veteran's claims for service connection for arthritis of the wrists and shoulders, indicating that there was no in-service or post-service medical evidence of treatment for arthritis of the wrists or shoulders.  Notice was sent to the Veteran's address of record in December 2004, and the Veteran did not initiate an appeal of this decision.

The Board notes the Veteran's contention during his hearing that he did not receive notice of the prior final decision in December 2004.  Without making a determination as to whether such notice was given, the Board finds that such discussion, for the purposes of this decision, is unnecessary, since all of the Veteran's new and material claims are being reopened herein.

The evidence in the claims file prior to the December 2004 rating decision included only the Veteran's service treatment records.  Since the December 2004 rating decision, February 2003 private medical evidence has been added to the claims file that shows that the Veteran was diagnosed as having rheumatoid arthritis after having complained of pain in multiple joints, including his arms and shoulders.  This directly relates to an unestablished fact necessary to substantiate the Veteran's claims, since there is now a diagnosis of a disorder attributable to the Veteran's wrists and shoulders.  As such, the Veteran's claims are reopened, and the appeals are granted to that extent.  
Hearing Loss Disability and Tinnitus

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385 (2011), which provides the following: 

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

This regulation defines hearing loss disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (rationale in promulgating section 3.385 in 1990 was "to establish criteria for the purpose of determining the levels at which hearing loss becomes disabling" citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (quoting 55 Fed. Reg. 12348-02 (1990))).

The Veteran's May 1960 report of medical examination showed that he had scarring of the left tympanic membrane.  Pure tone thresholds in decibels converted to ISO (ANSI) units were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
0
5
5
LEFT
25
15
0
15
10

A June 1962 service examination shows that the Veteran had a 15/15 whispered voice test, and a September 1966 report of medical examination showed that the ears were normal.

The Veteran's DD Form 214 shows that he was a field artillery batteryman during service.

In a January 2009 written statement, the Veteran asserted that he experienced noise exposure from being an artilleryman in service.

In September 2009 written statements, the Veteran's friend and wife asserted that he had problems with his ears.

In February 2011, the Veteran underwent VA examination.  He did not list tinnitus as a problem.  He also denied significant hearing difficulty.  He reported recurring ear infections.  On examination, pure tone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
25
35
LEFT
10
5
20
30
40

Speech recognition score on the Maryland CNC Word Test was 96 percent on the left and 94 percent on the right.  Following evaluation, the examiner opined that tinnitus was related to a separate medical problem.  He then determined that neither hearing loss disability nor tinnitus was related to the Veteran's service.  This was based upon a finding of no complaints of hearing loss or tinnitus during service.  The results obtained today did not suggest acoustic trauma but were consistent with normal time-related hearing loss.

A June 2011 private treatment record shows that the Veteran was seen for audiological evaluation with complaints of hearing loss and severe bilateral tinnitus.  Prior noise exposure included acoustic trauma during the Veteran's military service from 1960 to 1966.  He worked with heavy artillery guns and was a pistol instructor.  He stated that he did not wear hearing protection during this time.  He had normal hearing when he entered service, but audiometry was not performed upon separation.  His audiogram suggested moderate to moderately severe high frequency sensorineural hearing loss.  The examiner opined that the decline of hearing was as likely as not the result of noise exposure in service.

The private audiological examination conducted in June 2011 appears to show pure tone thresholds as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
35
40
LEFT
20
10
25
45
65

Based on a review of the record, the Board first finds that the Veteran has demonstrated disabling hearing for VA purposes.  The VA examination report revealed disabling hearing in only the Veteran's left ear.  However, the June 2011 private evaluation appears to show disabling hearing in both ears.  While the Court is not able to interpret the results of this chart, there is no similar restriction on the Board.  Kelly v. Brown, 7 Vet. App. 471 (1995).  As such, the Board finds that the private audiogram is competent evidence to establish that disabling hearing for VA purposes is present in each of the Veteran's ears.

Furthermore, the Board finds that the VA opinion provided in February 2011 and the private opinion provided in June 2011 are at least equally probative on the question of whether the Veteran's bilateral hearing loss disability is due to his service.  While it is not clear whether the private audiologist reviewed the Veteran's claims file, a history of noise exposure consistent with the Veteran's service and occupation was recited.  A rationale that is at least as thorough as that provided in February 2011 was presented.  As such, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss disability is related to service.  

As to his claim of entitlement to service connection for tinnitus, the February 2011 VA examiner provided an initial opinion that tinnitus was related to another medical condition, without specifying the condition, and then found that there were no complaints of tinnitus on examination.  Since that time, the Veteran complained of tinnitus during the June 2011 private treatment and the June 2011 Board hearing.  He stated that he first noticed his tinnitus in 1967.  Tinnitus it is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  As the Veteran was separated from service in September 1966 and had acoustic trauma during service, the Board will resolve any reasonable doubt in his favor and accept as true that symptoms pertaining to tinnitus began in service.  As such, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to service based on continuity of symptomatology.

Therefore considering the totality of the evidence, including service treatment records, post-service medical records, and the Veteran's credible statements, the Board finds that the evidence is at least equipoise on the question of a nexus, between service and the current bilateral hearing loss and tinnitus.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for bilateral hearing loss is granted and the claim of service connection for tinnitus is granted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The application to reopen the claim of entitlement to service connection for a right wrist disorder is granted.

The application to reopen the claim of entitlement to service connection for a left wrist disorder is granted.

The application to reopen the claim of entitlement to service connection for a right shoulder disorder is granted.

The application to reopen the claim of entitlement to service connection for a left shoulder disorder is granted.

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.


REMAND

The Board finds that further development is necessary prior to final adjudication of the claims remaining on appeal.

In June 2011, VA and private medical records were referenced that are not currently associated with the claims file.  Additionally, it was indicated that during service in September 1962 the Veteran was treated by a private doctor for athlete's foot while in India and also was treated by a private doctor in February 1964 for a shoulder condition.  Both private doctors were sanctioned by the State Department.  On remand, the Veteran should be asked to provide releases so that VA may request all private records.  In addition, all of the Veteran's VA treatment should be obtained and associated with the claims file.

Furthermore, the Board finds that the August 2010 VA examiner's opinion with regard to the Veteran's claims of entitlement to service connection for disorders of the shoulders, wrists, and legs is inadequate.  Specifically, while the examiner found that most joints had degenerative changes, a diagnosis was only provided for the right shoulder.  Additionally, while a positive opinion was provided for supraspinatus and degenerative joint disease of the right shoulder, the private examiner that provided this opinion stated that the Veteran injured his right shoulder in January 1966, when the record shows that he injured his left shoulder.  When VA affords a veteran an examination, it has a duty to ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds that a remand is necessary to afford the Veteran a VA examination to address his claims regarding his wrists, shoulders, and legs.

Finally, the Board finds that, given the lay evidence provided by the Veteran, remand is warranted to afford the Veteran a VA examination regarding his claims of entitlement to service connection for athlete's foot and pseudofolliculitis barbae.  The examiner will be asked whether the Veteran has a diagnosis of either disability and, if so, whether each is related to the Veteran's service.

Accordingly, the case is REMANDED for the following action:

1.  Clarify with the Veteran the VA treatment he has received for the disabilities on appeal and then secure for association with the claims file copies of any outstanding VA records, to include hospitalization records in December 2010 from the VA medical center in Dallas, Texas.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran to identify all private health care providers that have treated him for the disabilities he is claiming and to submit written authorization for VA to obtain outstanding private medical records.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  Contact the National Personnel Records Center and request any outstanding service treatment records, to include private treatment sanctioned by the State Department in September 1962 for athlete's foot and in February 1964 for a shoulder condition.  Follow the procedures set forth in 38 C.F.R. § 3.159(e) as to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 


4.  Afford the Veteran a VA examination by a physician to determine whether the Veteran has current disabilities of the shoulders, wrists, and legs.  The examiner should provide a diagnosis for each disability.

A. If a current disability of the shoulders, wrists, and/or legs is shown, then is it more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), or an opinion is not possible without resort to speculation that the current disabilities of the shoulders, wrists, and/or legs are related to service.

To the examiner: An October 1961 service treatment record shows that the Veteran had an injury to his right shoulder.  There was minimal limitation of motion and soreness.  A December 1961 record shows that the Veteran sustained a mild tear in the left medial meniscus and was put into a tube cast.  A November 1961 service record shows a contusion of the left thumb.  A February 1962 service record indicates that the Veteran complained of a sore left hand, with an impression of contusion.  He denied all pertinent medical history in June 1962, and examination of all relevant body systems was normal in June 1962 and May 1964.  A January 1966 service record shows that the Veteran injured his left arm and was diagnosed as having paresthesias in the ulnar nerve radiation, secondary to trauma.  In September 1966, the Veteran reported symptoms of the left wrist for four months.  It was noted to be a ganglion.  His September 1966 separation examination report shows that his lower extremities were normal.  His upper extremities were noted to be abnormal, relevant to his recent onset of wrist discomfort, noted to be a possible ganglion.  No disability regarding the right shoulder was noted.

B. If however after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, when the findings in service are not more likely than any other to cause the Veteran's current disability of the shoulders, wrists, and/or legs and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

The Veteran's file must be made available to the VA examiner for review.

5.  Afford the Veteran a VA examination by a physician to determine whether the Veteran has current disabilities of athlete's foot or pseudofolliculitis barbae. 

A.  If a current disability of athlete's foot and/or pseudofolliculitis barbae is shown, then is it more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), or an opinion is not possible without resort to speculation that the current disabilities of athlete's foot and/or pseudofolliculitis barbae are related to service.

To the examiner: In a September 2009 written statement, the Veteran's wife indicated that the Veteran had athlete's foot when he left service.  He also stopped shaving and grew a beard to avoid razor bumps.

In June 2011, the Veteran testified that he used medication for his pseudofolliculitis barbae on his neck and side of his beard.  He also asserted that he had in-service and post-service treatment for athlete's foot.

B. If however after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, when the findings in service are not more likely than any other to cause the Veteran's current disabilities of athlete's foot and/or pseudofolliculitis barbae and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

The Veteran's file must be made available to the VA examiner for review.

6.  After the development has been completed, adjudicate the claims.  If the Veteran fails to report for the examination, document that the Veteran was provided notice of the scheduled examination.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


